Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7 - 16, 18 - 22, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu, U.S. Patent Publication No. 2011/0116435.
	Liu teaches:

1. (Original) A response method for groupcast data transmission, applied to a first node (multicast data transmission, [0001]), comprising: 
	transmitting, by the first node, at least one groupcast frame to at least one groupcast group, wherein each of the at least one groupcast group comprises more than one second node (multicast (which is considered a functional equivalent of groupcast) is transmitted in frames, [0002] see also Fig. 1); 
	transmitting, by the first node, trigger information to a plurality of second nodes corresponding to the at least one groupcast group, wherein the trigger information is configured to trigger the plurality of second nodes to contend for transmitting a groupcast response frame on a specified random access resource block and/or trigger a specified second node to transmit the groupcast response frame on a specified fixed access resource block (signals are sent from the receiver as a response, [0011], the term “and/or” is treated as a conditional response where only one alternative needs to be satisfied); and 
	receiving, by the first node, the groupcast response frame transmitted from the plurality of second nodes (signals are sent from the receiver as a response, [0011]).  

2. (Original) The response method for groupcast data transmission of claim 1, wherein the trigger information is one of the followings: 
	a multi-user block acknowledgment request (MU-BAR) frame, a block acknowledgment request (BAR) frame and an information field for triggering the groupcast response frame (Block ACK is sent, [0011]); and 
	the trigger information is further configured to allocate the fixed access resource block or the random access resource block for triggering the groupcast response frame.  

4. (Original) The response method for groupcast data transmission of claim 1, wherein the access resource block corresponds to resource indication information, the resource indication information is configured to indicate a resource corresponding to the access resource block, and is carried in the trigger information (Block ACK signal includes set of identifiers, [0011]).  

5. (Original) The response method for groupcast data transmission of claim 4, wherein the resource indication information corresponding to the random access resource block comprises at least one of a groupcast address and a groupcast identifier (Block ACK signal includes set of identifiers, [0011]); and 
	the resource indication information corresponding to the fixed access resource block comprises at least one of the groupcast address and a unicast identifier (Block ACK signal includes set of identifiers, [0011]).  

7. (Original) The response method for groupcast data transmission of claim 1, wherein the trigger information is aggregated in a media access control (MAC) frame header of the at least one groupcast frame (frame located in the MAC layer, [0029]); 
	the trigger information is aggregated in a radio frame where the at least one groupcast frame is located; or 
	the trigger information and the at least one groupcast frame are located in different radio frames (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to trigger information).  

8. (Original) The response method for groupcast data transmission of claim 1, further comprising: 
	transmitting, by the first node, random access control information about the random access resource block, wherein the random access control information comprises at least one of the following: 
	a response threshold of the second node; 
	a random access resource contention window (RCW) of the second node; and 
	indication information for indicating a type of the groupcast response frame (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a response frame).  

9. (Original) The response method for groupcast data transmission of claim 8, wherein the response threshold is a control threshold for a correct-rate of corresponding groupcast frame or a random access probability (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a correct-rate of responding); and 
	the type of the groupcast response frame is one of: 
	a block acknowledgement frame, an acknowledgement frame and a non-acknowledgment frame (block acknowledgement request, [0037]).  

10. (Original) The response method for groupcast data transmission of claim 9, wherein when the type of the groupcast response frame is the block acknowledgement frame, the indication information for indicating the type of the groupcast response frame further indicates that the block acknowledgement frame is a groupcast data block acknowledgement frame, a compressed block acknowledgement frame or a multi-user block acknowledgement frame (block acknowledgement request, [0037]).  

11. (Original) A response method for groupcast data transmission, applied to a second node, comprising: 
	receiving, by the second node, at least one groupcast frame, wherein a groupcast address carried in each of the at least one groupcast frame corresponds to a groupcast group where the second node is located (multicast (which is considered a functional equivalent of groupcast) is transmitted in frames, [0002] see also Fig. 1); 
	receiving, by the second node, trigger information transmitted from a first node (signals are sent from the receiver as a response, [0011]); 
	when the second node is determined to be a second node for randomly contending for transmitting a groupcast response frame, contending, by the second node, for transmitting the groupcast response frame on a random access resource block allocated by the trigger information (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling); and 
	when the second node is determined to be a second node for regularly transmitting the groupcast response frame, transmitting, by the second node, the groupcast response frame on a specified fixed access resource block according to the trigger information (signals are sent from the receiver as a response, [0011]).  

12. (Original) The response method for groupcast data transmission of claim 11, wherein when the random access resource block allocated by the trigger information corresponds to a groupcast address or a groupcast identifier of the groupcast group where the second node is located, and the fixed access resource block allocated by the trigger information does not correspond to an address or a unicast identifier of the second node, the second node is determined to be the second node for randomly contending for transmitting the groupcast response frame (Block ACK signal includes set of identifiers, [0011]); and 
	when the fixed access resource block allocated by the trigger information corresponds to the address or the unicast identifier of the second node and the random access resource block allocated by the trigger information does not correspond to the groupcast address or the groupcast identifier -6-Atty. Dkt. No. 118517-0128 (EX190001PPE-US) of the groupcast group where the second node is located, the second node is determined to be the second node for regularly transmitting the groupcast response frame (Block ACK signal includes set of identifiers, [0011]).  

13. (Original) The response method for groupcast data transmission of claim 11, wherein when the second node belongs to a plurality of groupcast groups, the groupcast response frame comprises response information of groupcast frames corresponding to the plurality of groupcast groups (Block ACK signal includes set of identifiers, [0011]).  

14. (Original) The response method for groupcast data transmission of claim 13, wherein the response information of groupcast frames corresponding to each of the plurality of groupcast groups comprises a groupcast identifier or a groupcast address of the each of the plurality of groupcast groups, and a groupcast data response bitmap (Block ACK signal includes set of identifiers, [0011], any signal sent in wireless networks is digital data which inherently contains bitmaps).  

15. (Original) The response method for groupcast data transmission of claim 11, wherein the contending, by the second node, for transmitting the groupcast response frame comprises: 
	transmitting, by the second node, the groupcast response frame by using one of at least one random access resource block allocated by contention trigger information of a resource block contention counter; or 
	contending, by the second node, for transmitting the groupcast response frame by determining whether a response threshold is satisfied (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling).  

16. (Original) The response method for groupcast data transmission of claim 15, wherein the contending, by the second node, for transmitting the groupcast response frame by determining whether a response threshold is satisfied comprises: 
	determining a correct-rate of the at least one groupcast frame received by the second node; and 
	transmitting the groupcast response frame on one of at least one random access resource block allocated if the correct-rate satisfies a first threshold or a value generated by the correct-rate satisfies a second threshold (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling); otherwise, 
	transmitting no groupcast response frame.  

18. (Original) The response method for groupcast data transmission of claim 15, wherein an initial value of the resource block contention counter is generated by a resource contention window (RCW), wherein the initial value is a random integer uniformly distributed within a range from 0 to an RCW value (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling, RTS contains a back-off timer utilizing a random back-off wait time).  

19. (Original) The response method for groupcast data transmission of claim 18, wherein the RCW value is determined by an indication message transmitted from the first node (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling, RTS contains a back-off timer utilizing a random back-off wait time); or 
	the RCW value is generated by the second node, and the RCW value generated is determined by at least one of the following factors: 
	a total number of random access resource blocks allocated by the trigger information, a total number of stations in the groupcast group, and a correct-rate of the at least one groupcast frame received by the second node and a priority of the second node.  

20. (Original) The response method for groupcast data transmission of claim 15, wherein the second node contends for transmitting the groupcast response frame by using the resource block contention counter in the following manner: 
	after receiving the trigger information, the second node determines the number of random access resource blocks according to the trigger information, adjusts a value of the resource block contention counter according to the number of random access resource blocks, and transmits the groupcast response frame when the value of the resource block contention counter is 0 or otherwise transmits no groupcast response frame (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling, RTS contains a back-off timer utilizing a random back-off wait time); 
	wherein the value of the resource block contention counter is adjusted by subtracting the number of random access resource blocks from a current value of the resource block contention counter.  

21. (Original) The response method for groupcast data transmission of claim 11, wherein a type of the groupcast response frame is a block acknowledgement frame, an acknowledgement frame or a non-acknowledgment frame; and 
	the type of the groupcast response frame is determined in the following manner: 
	the second node determines the type of the groupcast response frame according to an indication of the first node, wherein the indication is specifically as follows: 
	transmitting a -8-Atty. Dkt. No. 118517-0128 (EX190001PPE-US) corresponding type of groupcast response frame on a specified randomly accessed resource (AP and stations utilize RTS and CTS signaling, [0033], this process is considered functionally equivalent to a contention signaling, RTS contains a back-off timer utilizing a random back-off wait time); or 
	the second node determines the type of the groupcast response frame to be transmitted according to a reception correct-rate of the at least one groupcast frame, which specifically comprises the following cases: 
	when all of the at least one groupcast frame are correct, the type of the groupcast response frame is the acknowledgement frame or the block acknowledgement frame (Block ACK signal includes set of identifiers, [0011]); 
	when all of the at least one groupcast frame are wrong, the type of the groupcast response frame is the non- acknowledgment frame; and 
	when part of the at least one groupcast frame is correct, the type of the groupcast response frame is the block acknowledgement frame.  

22. (Currently amended) A response device for groupcast data transmission, applied to a first node, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: 
	transmit at least one groupcast frame to at least one groupcast group, wherein each of the at least one groupcast group comprises more than one second node (multicast (which is considered a functional equivalent of groupcast) is transmitted in frames, [0002] see also Fig. 1); and 
	transmit trigger information to a plurality of second nodes corresponding to the at least one groupcast group, wherein the trigger information is configured to trigger the plurality of second nodes to contend for transmitting a groupcast response frame on a specified random access resource block and/or trigger a specified second node to transmit the groupcast response frame on a specified fixed access resource block (signals are sent from the receiver as a response, [0011]); and 
	receive the groupcast response frame transmitted from the plurality of second nodes (signals are sent from the receiver as a response, [0011]).  

32. (Currently amended) A response device for groupcast data transmission, applied to a second node, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the followings to implement the response method for groupcast data transmission according to claim 11: 
	receiving at least one groupcast frame, wherein a -9-Atty. Dkt. No. 118517-0128 (EX190001PPE-US) groupcast address carried in each of the at least one groupcast frame corresponds to a groupcast group where the second node is located (multicast (which is considered a functional equivalent of groupcast) is transmitted in frames, [0002] see also Fig. 1); and 
	receiving trigger information transmitted from a first node (signals are sent from the receiver as a response, [0011]); and 
	contending for transmitting a groupcast response frame on a random access resource block allocated by the trigger information when the second node is determined to be a second node for randomly contending for transmitting the groupcast response frame (signals are sent from the receiver as a response, [0011]); and 
	transmitting the groupcast response frame on a specified fixed access resource block according to the trigger information when the second node is determined to be a second node for regularly transmitting the groupcast response frame (signals are sent from the receiver as a response, [0011]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463